Citation Nr: 1501642	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  05-28 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for spasms of the upper back, to include the thoracic and cervical spine (back disability). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to August 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In an August 2005 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  She withdrew the request in writing in October 2005.  

In January 2008, the Board, in part, remanded claims for service connection for a left foot disorder (new and material), a right foot disorder, abdominal pain from scar tissue, and spasms of the upper back, and entitlement to a higher rating for a left shoulder disability, for further development.  In September 2009, the RO granted service connection for abdominal pain.  Therefore, that issue is no longer on appeal.  In a December 2013 Board decision/remand, the issues pertaining to the left foot, right foot, and the left shoulder were denied, and therefore, are no longer on appeal.  The current claim relating to the back was remanded again for further development.   

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for a disability of the upper back (thoracic/cervical spine).  She specifically asserts that she experienced upper back muscle spasms in-service as a result of her duties as an aircraft mechanic.  Service treatment records (STRs) reflect numerous instances of treatment for upper back spasms, tenderness, and pain from May 1988 to December 1988, and from January 1991 to November 1991.  An August 1988 work environment report shows that the Veteran's occupation included lifting heavy aircraft components and tool boxes and pulling a 300-pound box.  Personnel records confirm that her military occupational specialty was that of an Aircraft Pneudraulic Systems Specialist, for a period of approximately 9 years and 3 months.  A May 1992 physical examination and a post-service May 1994 examination are silent as to any chronic upper back symptoms. 

Pursuant to the Board's January 2008 remand directives, the Veteran was afforded a VA examination in March 2010 for the purpose of assessing the nature and etiology of her claimed back disability.  The VA examiner performed a comprehensive cervical and thoracic spine examination, noting limitation of motion in most directions with spasms, tenderness, and guarding.  X-rays were negative for spinal disease.  The examiner diagnosed cervical and thoracic disc syndrome and opined that it was "likely as not that the patient cervical and thoracic symptoms related to service connected injuries."  

In its December 2013 remand, the Board determined that the March 2010 VA opinion was inadequate as it contained no rationale and was without factual predicate.  The Board thus requested an addendum opinion by the March 2010 examiner, if available or a new and complete opinion with rationale by another qualified examiner.  Specifically, the Board's directives requested that the examiner provide an opinion as to whether the Veteran's current upper back symptoms of pain, spasms, and guarding, diagnosed as disc syndrome of the cervical and thoracic spine, were at least as likely as not (50 percent probability or greater) caused by the Veteran's military duties as an aircraft mechanic during active service.  The Board also asked the examiner to comment on the nature and frequency of the Veteran's upper back treatment in-service in 1988 and 1991 and its relevance, if any, to the current upper back disorders. 

Notably, various correspondence contained in the virtual claims file indicates that the Veteran has refused to appear for any future VA Compensation and Pension (C&P) examinations. See June 2014 and November 2014 Email Correspondence.  

Correspondence between the RO and the March 2010 VA examiner indicates that the March 2010 examiner refused to provide an opinion without examination of the Veteran.  

After the Veteran failed to report to January 2014, May 2014, and June 2014 VA C&P examinations, the RO/AMC obtained a medical opinion from L.T., a VA Medical Officer, in October 2014.  The October 2014 examiner stated that it would be "mere speculation to assume the current condition of the spine without the completion of a new C&P examination and radiographic series."  For her reasoning, the examiner stated, in part, that "the Veteran's failure to report for her scheduled...2014 examination does not allow for compliance with the REMAND and fulfill the five elements necessary for service connection." 

The Board is cognizant that, before it can rely on an examiner's conclusion that an etiology opinion is not possible, the examiner must adequately explain the basis for such a conclusion, or the basis must otherwise be apparent in the Board's review of the evidence. Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination. See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Furthermore, the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes. See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Finally, VA must ensure that any medical opinion, including one that states no conclusion can be reached is "based on sufficient facts or data." See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis. See Daves, supra.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development. See Jones (cited above).

In this case, the October 2014 examiner stated that it would be "mere speculation" to provide an opinion concerning the "current condition of the spine" without the completion of a new C&P examination.  However, the Board does not find that the examiner adequately explained her bases for such conclusion.  For example, the examiner did not clearly identify what facts could not be determined by the current record and/or why physical examination of the Veteran was necessary in this regard.  Again, the Veteran has already been diagnosed, per the March 2010 examination report, with a thoracic/cervical spine disorder.  In other words, it is not apparent to the Board at this juncture why the examiner stated it would be "mere speculation" to provide an etiology opinion given the current cervical/thoracic disc syndrome diagnoses, the STRs showing treatment for upper back spasms/tenderness/pain, and the other findings set forth in the comprehensive March 2010 VA examination report and outpatient treatment records.  That being said, the Board is by no means compelling the VA examiner to provide an etiology opinion, but rather ensuring that if one cannot be provided, the reasons for such are adequately explained.  The claim for service connection should thus be remanded for the purpose of obtaining an adequate VA addendum opinion.  


Lastly, the Board notes that the Board's December 2013 decision/remand was returned to the Board by the U.S. Postal Service as "undeliverable."  Review of the file and various correspondences sent to the Veteran subsequent to the Board decision/remand reflects that it was sent to an old/incorrect mailing address.  Thus, upon remand, the Board's December 2013 decision/remand should be resent to the Veteran at her current mailing address. 

Accordingly, the case is REMANDED for the following action:

1. Resend the December 2013 Board decision/remand to the Veteran at her current mailing address.

2. Undertake appropriate development to obtain any available, outstanding records.

3. Thereafter, provide access to the electronic file or paper copies of any material added to the electronic file to the October 2014 VA examiner, Dr. L.T. (or, if unavailable, to another qualified VA physician).  Request that the physician review the claims claim and note such review in a written report.  

Request that the physician provide an opinion as to whether the Veteran's current upper back symptoms of pain, spasms, and guarding, documented by the March 2010 VA examiner and diagnosed as thoracic/cervical disc syndrome, are at least as likely as not (50 percent probability or greater) caused by the Veteran's military duties as an aircraft mechanic during active duty service.  The physician should comment upon the nature/frequency of the Veteran's documented treatment for upper back symptoms in-service in 1988 and 1991, and its relevance, if any, to the currently diagnosed upper back disorders. 

****If the examiner determines that an opinion cannot be made without resort to mere speculation, the examiner must provide a complete explanation as to why this is so. See Jones v. Shinseki, 23 Vet. App. 382 (2010) (which indicates that if an opinion cannot be provided without resort to mere speculation, a detailed reason as to why this is so must be provided).

4. Undertake any other development deemed warranted.

5. Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided an SSOC and the requisite opportunity to respond before the case is returned to the Board for further appellate action

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




